Name: Commission Regulation (EEC) No 555/84 of 29 February 1984 on the classification of goods within subheading 62.02 B IV of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  wood industry;  leather and textile industries
 Date Published: nan

 Avis juridique important|31984R0555Commission Regulation (EEC) No 555/84 of 29 February 1984 on the classification of goods within subheading 62.02 B IV of the Common Customs Tariff Official Journal L 061 , 02/03/1984 P. 0018 - 0018 Finnish special edition: Chapter 2 Volume 4 P. 0031 Spanish special edition: Chapter 02 Volume 10 P. 0209 Swedish special edition: Chapter 2 Volume 4 P. 0031 Portuguese special edition Chapter 02 Volume 10 P. 0209 *****COMMISSION REGULATION (EEC) No 555/84 of 29 February 1984 on the classification of goods within subheading 62.02 B IV of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provision must be made for the classification of articles made from yarn, twine, cordage, rope or cables, knotted by hand according to the macramÃ © lace technique, which are in the form of hanging plant pot holders, for example, and are used mainly for interior decoration; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 3333/83 (3), includes under heading No 59.06 'other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics and articles made from such fabrics', under heading No 62.02 inter alia 'curtains and other furnishing articles' and under heading No 62.05 'other made-up textile articles'; Whereas, in accordance with note 1 (A) to Chapter 59, the expression 'textile fabric' is to be taken to apply, among other things, to the lace of heading No 58.09; whereas as the products in question are made according to the macramÃ © lace technique which is appropriate to goods falling within heading No 58.09 they cannot be classified under heading No 59.06; Whereas, with the exception of lace in the piece, in strips or in motifs, lace articles are classified under Chapters 61 or 62 according to type; Whereas for the purpose of classifying the products in question, which are neither articles of apparel nor clothing accessories as covered by Chapter 61, Chapter 62 must be taken into consideration; Whereas these products present the characteristics of furnishing articles, and they are therefore to be classified in tariff subheading 62.02 B IV; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 Articles made from yarn, twine, cordage, rope or cables, knotted by hand according to the macramÃ © lace technique, which are in the form of hanging plant pot holders, for example, and are used mainly for interior decoration, shall be classified in the Common Customs Tariff under subheading: 62.02 Bed linen, table linen, toilet linen and kitchen linen; curtains and other furnishing articles: B. Other: IV. Curtains and other furnishing articles Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 February 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 182, 22. 7. 1968, p. 1. (3) OJ No L 313, 14. 11. 1983, p. 1.